        CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Jared Goyette,                                    Case No. 20-cv-1302 (WMW/DTS)

       Plaintiff,
                                                  NOTICE OF AND ORDER FOR
v.                                                PRETRIAL CONFERENCE

City of Minneapolis, et al.,

       Defendants.


      Pursuant to Rule 16(a) of the Federal Rules of Civil Procedure, a pretrial
conference will be held before United States Magistrate Judge David T. Schultz on
December 1, 2020 at 11:00 a.m. in Courtroom 9E in the United States Courthouse, 300
South Fourth Street, Minneapolis, Minnesota.

      Counsel must meet before the scheduled pretrial conference pursuant to
Rule 26(f) of the Federal Rules of Civil Procedure under Local Rule 26.1. No later than
seven days prior to the pretrial conference, the parties must prepare and file a joint
Rule 26(f) Report in compliance with the rules using the attached Rule 26(f)
template. A copy of the 26(f) Report in Word format should be emailed to Magistrate
Judge Schultz at Schultz chambers@mnd.uscourts.gov at the time of the joint filing.

       In addition to the Rule 26(f) Report, each party must email to Magistrate Judge
Schultz’s chambers, no later than seven days prior to the pretrial conference, a 1-2 page
confidential letter setting forth what settlement discussions have taken place, whether the
party believes an early settlement conference would be productive, and what discovery
or motion practice might be needed prior to such a conference.

      To the extent that the parties cannot reach agreement on any particular item
regarding scheduling or discovery, they should set forth their separate positions in the
Rule 26(f) Report for discussion at the pretrial conference.

      In-person appearances at the Rule 16 conference are strongly favored. Any
request to participate by telephone must be made by contacting Judicial Assistant,
Terianne Bender, at 612-664-5460, no later than three business days prior to the pretrial
conference.

       If any party does not have counsel of record in this case, it is the responsibility of
counsel for the Plaintiff to immediately notify that party and counsel of this conference
and of the requirements set forth in this notice.
       CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 2 of 8




      If the parties consent to have this matter tried before the Magistrate Judge, all
counsel are requested to sign the enclosed Consent Form by the date of the pretrial
conference, and electronically file said form pursuant to Section II, Part F, of the ECF
Procedures for the District of Minnesota (Civil).

     Counsel should contact Magistrate Judge Schultz’s Judicial Assistant, Terianne
Bender, at 612-664-5460, with respect to any matters concerning the pretrial conference.

Dated: October 14, 2020                               ___s/David T. Schultz______
                                                      DAVID T. SCHULTZ
                                                      United States Magistrate Judge
       CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 3 of 8




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


x,                                               Case No. 18-cv-x (x/DTS)

             Plaintiff,

v.                                               RULE 26(F) REPORT

x,

             Defendant.



      The parties/counsel identified below conferred as required by Fed. R. Civ. P. 26(f)
and the Local Rules on ___________________ and prepared the following report.

      The initial pretrial conference required under Fed. R. Civ. P. 16 and LR 16.2 is
scheduled for x x, 2019, at x:30 a.m. before United States Magistrate Judge David T.
Schultz in Courtroom 9E, United States Courthouse, 300 South Fourth Street,
Minneapolis, Minnesota.

        Counsel have reviewed the amendments to the Federal Rules of Civil Procedure
effective December 1, 2015, and are familiar with the amendments.

DESCRIPTION OF THE CASE

      1.     Concise factual summary of Plaintiff’s claims:

      2.     Concise factual summary of Defendant’s claims/defenses:

      3.     Statement of jurisdiction (including statutory citations):

      4.     Summary of factual stipulations or agreements:

      5.     Statement of whether a jury trial has been timely demanded by any party:

      6.     Statements as to whether the parties agree to resolve the matter under the
             Rules of Procedure for Expedited Trials of the United States District Court,
             District of Minnesota, if applicable:

PLEADINGS
     CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 4 of 8




    Statement as to whether all process has been served, all pleadings filed and any
    plan for any party to amend pleadings or add additional parties to the action:

FACT DISCOVERY

    The parties recommend that the Court establish the following fact discovery
    deadlines and limitations:

    1.    The parties must make their initial disclosures under Fed. R. Civ. P. 26(a)(1)
          on or before ___________________. If the parties include a description by
          category and location of documents, they agree to exchange copies of
          those initially disclosed.

    2.    The parties must complete any physical or mental examinations under Fed.
          R. Civ. P. 35 by ___________________.

    3.    The parties must commence fact discovery procedures in time to be
          completed by ___________________.

    4.    The parties have discussed the scope of discovery, including relevance and
          proportionality, and propose that the Court limit the use and numbers of
          discovery procedures as follows:

          a.     _______ interrogatories;

          b.     _______ document requests;

          c.     _______ requests for admission. The parties have discussed a
                 protocol for the authentication of documents and agree on the
                 following:

          d.     _______ factual depositions:

          e.     _______ Rule 35 medical examinations; and

          f.     _______ Other.

EXPERT DISCOVERY

    1.    The parties anticipate that they [will/will not] require expert witnesses at the
          time of trial.

          a.     The Plaintiff anticipates calling _______ (number) experts in the
                 fields of:
     CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 5 of 8




         b.     The Defendant anticipates calling _______ (number) experts in the
                fields of:

    2.   The parties propose that the Court establish the following plan for expert
         discovery:

         a.     Expert Disclosures

                 (i)   The identity of any expert who Plaintiff may call to testify at
                       trial and the written report completed in accordance with Fed.
                       R. Civ. P. 26(a)(2)(B) and/or the disclosure required by Fed.
                       R. Civ. P. 26(a)(2)(C) must be served on or before
                       ___________________.

                (ii)   The identity of any expert who Defendant may call to testify at
                       trial and the written report completed in accordance with Fed.
                       R. Civ. P. 26(a)(2)(B) and/or the disclosure required by Fed.
                       R. Civ. P. 26(a)(2)(C) must be served on or before
                       ___________________.

    3.   All expert discovery, including expert depositions, must be completed by
         ___________________.

OTHER DISCOVERY ISSUES

    1.   Protective Order

         The parties have discussed whether they believe that a protective order is
         necessary to govern discovery and jointly submit a [proposed protective
         order/report identifying any areas of disagreement]. Local Rule 5.6 governs
         filing under seal. Therefore, any proposed protective order must include the
         following provisions: All counsel acknowledge they have reviewed Local
         Rule 5.6 which governs filing under seal, which procedures are incorporated
         herein by reference.

    2.   Discovery of Electronically-Stored Information

         The parties have discussed the scope of electronic discovery, including
         relevance and proportionality, and any issues about preserving electronic
         discovery. The parties have also discussed the form or forms in which
         electronic discovery should be produced. They inform the Court of the
         following agreements or issues:

         The parties will further meet and confer by ___________________ to
         discuss their plan or formal protocol for electronic discovery. They agree to
CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 6 of 8




    present any disputes regarding an electronic discovery plan and protocol to
    the Court by ___________________.
      CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 7 of 8




     3.    Claims of Privilege or Protection

           The parties have discussed issues regarding the protection of information
           by a privilege or the work-product doctrine, as required by Fed. R. Civ.
           P. 26(f)(3)(D), including whether the parties agree to a procedure to assert
           these claims after production or have any other agreements under Fed. R.
           Evidence 502 and:

           a.     Request the Court to include the following agreement in the
                  scheduling order; or

           b.     Will include their agreement in their proposed Protective Order.

MOTION SCHEDULE

     The parties proposed the following deadlines for filing motions:

     1.    Motions seeking to join other parties must be filed and served by
           ___________________.

     2.    Motions seeking to amend the pleadings must be filed and served by
           ___________________.

     3.    Non-Dispositive Motions

           a.     All non-dispositive motions relating to fact discovery must be filed
                  and served by ___________________.

           b.     All other non-dispositive motions, including motions relating to expert
                  discovery, must be filed and served by ___________________.

     4.    Dispositive Motions: All dispositive motions must be served and filed by
           ___________________.

TRIAL READY DATE

     1.    The parties agree that the case will be ready for trial on or after
           ___________________.

     2.    The anticipated length of the [bench/jury-select one] trial is _______ days.

INSURANCE CARRIERS/INDEMNITORS

     List all insurance carriers/indemnitors, including limits of coverage of each
     defendant or statement that the Defendant is self-insured.
         CASE 0:20-cv-01302-WMW-DTS Doc. 72 Filed 10/14/20 Page 8 of 8




SETTLEMENT

         The parties will discuss settlement before or at the Rule 26(f) meet-and-confer and
         each party must mail a confidential letter setting forth what settlement discussions
         have taken place and whether the parties believes an early settlement conference
         would be productive.

         The parties proposed that a settlement conference be scheduled to take place
         before ___________________.

TRIAL BY MAGISTRATE JUDGE

         The parties [have/have not] agreed to consent to jurisdiction by the Magistrate
         Judge under 28 U.S.C. § 636(c). If the parties agree to consent, they will file the
         Consent Form at the same time as the Rule 26(f) Report.


Dated:
                                                  Plaintiff’s Counsel
                                                  License No.
                                                  Address:


                                                  Phone:



Dated:
                                                  Defendant’s Counsel
                                                  License No.
                                                  Address:


                                                  Phone:
